Sihrall, J.:
Samuel Kline recovered judgment in the circuit court of Lowndes county, on the 23d June, A. D. 1670, for two hundred and nineteen dollars and fifty-five cents.
*314The cause of action was the promissory note of said J?. D. Randall, payable to said Kline, for $125 00, dated September 28th, 1859, and due 1st January, 1860.
The objection made to the judgment is that the circuit court had no jurisdiction.
Section 23, art. 6, of the constitution, among other things, declares the jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in controversy shall not exceed the sum of one hundred and fifty dollars.
The act of July 19th, 1870, pamphlet acts, 104, provides that all' causes pending in the circuit courts at the adoption of the constitution, in which the principal of the amount in enntroversy does not exceed the sum of one hundred and fifty dollars (except appeals), be, and the same are hereby transferred to any justice of the peace of the center beat of the county, etc.
The suit was brought the 25th July, 1869, and was pending in the circuit court at the adoption of the constitution.
The act of July, 1870, ousted it of its jurisdiction.
The judgment is reversed and cause remanded for transfer to a justice of the peace.